DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 10/28/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Claims Status
Claims 1-8 stand rejected. Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1-8 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 16-17 recites “wherein in the first separation step, cleaning of the wet cyclone due to clogging is reduced, in comparison with filtration.” Applicant’s amendments have appeared to indicate that the method within the first separation step requires cleaning. It is unclear where in the first separation step where a cleaning step has been provided. 
Dependent claims are rejected for their dependency on rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nordhoff et al. (US2008/0091048; hereinafter “Nordhoff”) in view of Olson et al. (NPL – A lecture on cleaning and hydrocyclones in the pulp and paper industry).
Applicant’s claims are directed towards a method.
Regarding claims 1; Nordhoff discloses a method for purifying an easily polymerizable substance by distillation, comprising:
A) a distillation step of introducing a crude liquid containing the easily polymerizable substance into a distillation column (See Nordhoff abstract, Fig. 1, par. [5, 15, 95-96]; crude (meth)acrylic acid is separated by distillation to form a crude acrylic acid is contained in the bottom product), 
B) a step of discharging a bottoms liquid comprising the easily polymerizable substance and an insoluble solid from a collection part of the distillation column (See Nordhoff Fig. 1, par. [95]; the bottoms of container 1 exits and enters separating device 5. The bottoms contains (meth)acrylic acid and impurities), and
C) a first separation step of introducing the bottoms liquid into a wet cyclone (See Nordhoff Fig. 1, par. [79, 95-96]; the bottoms liquid that contains the crude (meth)acrylic acid enters container 1, where it is then introduced into separating device 5 that may be a centrifuge or hydrocyclone), to separate the bottoms liquid into a first purified liquid containing the easily polymerizable substance, and a first other liquid containing the insoluble solid (See Nordhoff Fig. 1, par. [79, 95-96]; the stream containing the (meth)acrylic acid stream leaving the separator 5 will flow into a product container while the separated impurities are removed via a discharge line 6), and discharging the first purified liquid from the wet cyclone (See Nordhoff Fig. 1-3, par. [79, 96, 98]; the partially melted (meth)acrylic acid crystals are sent through the separation device for separating impurities, i.e. impurities are retained within while a purified form is pass through)
D) wherein the easily polymerizable substance is an unsaturated carboxylic acid or an ester thereof (See Nordhoff par. [3, 6, 7,42]; the methacrylic acid has unsaturated carboxylic acid.), 
E) wherein in the first separation step, a liquid sending pump provided to a pipe connecting the distillation column and the wet cyclone pumps the bottoms liquid directly into the wet cyclone (See Nordhoff Fig. 1, par. [79, 96]; product cycle pump 3 is connected to the container 1 and moves the bottoms of container 1 into separating device 5 that may be a hydrocyclone). 
Nordhoff does not disclose F) wherein in the first separation step, cleaning of the wet cyclone due to clogging is reduced in comparison with filtration.
Olsen relates to the prior art by utilizing a hydrocyclone to separate solids from a liquid, and discloses that hydrocyclones are used to primarily remove dirt particles such as sand, grit, stones, nuts, bolts, etc. from a slurry (See Olsen Pg1C1 Introduction). A hydrocyclone operates by inputting a slurry containing contaminants into the base of the cone to induce a swirling or spiral motion. The swirling motion generates a centrifugal force that act on the contaminants. Any particles having a density greater than that of the suspending fluid will move away from the axis of rotation, where particles close enough to the wall of the hydrocyclone will move towards the outlet at the apex of the conical part of the hydrocyclone. Particles not close enough to the wall will move radially inward and axially upward to exit through the vortex finder of the hydrocyclone (See Olsen Pg1C2 sect 3.1). This allows contaminant particles to be discharged from the hydrocyclone.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to realize that Nordhoff’s utilization of a hydrocyclone (i.e. wet cyclone) allows particles that are too dense compared to the suspending fluid will move away from the axis of rotation and be ejected from the hydrocyclone (See Olsen Pg1C2 sect 3.1). This further allows the contaminants that would be clogging the separator to be ejected, and thus less cleaning is needed in comparison with filtration.

Claim 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US2002/0189927; hereinafter “Sakamoto”) in view of Nordhoff et al. (US2008/0091048; hereinafter “Nordhoff”) and further in view of Olson et al. (NPL – A lecture on cleaning and hydrocyclones in the pulp and paper industry).
Applicant’s claims are directed towards a method.
Regarding claims 1, 4-6, and 8; Sakamoto discloses a method for purifying an easily polymerizable substance by distillation, comprising:
A) a distillation step of introducing a crude liquid containing the easily polymerizable substance into a distillation column (See Sakamoto Fig. 1-2, par. [58, 61-64]; (meth)acrylic acid is introduced into distillation column 10), 
B) a step of discharging a bottoms liquid comprising the easily polymerizable substance and an insoluble solid from a collection part of the distillation column (See Sakamoto Fig. 1-2, par. [58, 61-62]; bottoms outlet 16 contains the (meth)acrylic acid as well as a mixture of other components), and
C) a first separation step of introducing the bottoms liquid (See Sakamoto Fig. 1-2, par. [61-64]; treating solution (i.e.(meth)acrylic acid) flows out bottom outlet 16 and through strainer 40), to separate the bottoms liquid into a first purified liquid containing the easily polymerizable substance, and a first other liquid containing an insoluble solid (See Sakamoto Fig. 1-2, par. [62-64]; solid impurities contained in the treating solution are removed by strainer 40), and discharging the first purified liquid from the wet cyclone (See Sakamoto Fig. 1-2, par. [62]; the bottoms 16 flows through the strainer 40 that removes solid impurities contained within)
D) wherein the easily polymerizable substance is an unsaturated carboxylic acid or an ester thereof (See Sakamoto par. [58]; the (meth)acrylic acid has unsaturated carboxylic acid.).
Sakamoto does not disclose C) a wet cyclone being utilized to separate out the bottoms liquid, and E) wherein in the first separation step, a liquid sending pump provided to a pipe connecting the distillation column and the wet cyclone pumps the bottoms liquid directly into the wet cyclone, and F) wherein in the first separation step, cleaning of the wet cyclone due to clogging is reduced in comparison with filtration. 
However, Sakamoto further discloses that any physical means may be utilized to separate out the solid impurities, and that physical means provide a more excellent removing effect than chemical means because the physical means can remove the solid impurities directly (See Sakamoto par. [46]).
Nordhoff relates to the prior art by disclosing a crude (meth)acrylic acid purification process (See Nordhoff abstract; purifying a polymer and further utilizes a distillation step). Nordhoff further discloses sending the bottoms of a distillation column fluid through a separating device (See Nordhoff par. [5, 95-96], Fig. 1-3; separating device 5). The separating device is a filter, a centrifuge, a sedimentary device, or hydrocyclone, whereby a filter is exemplary, and that the filter utilized makes it possible to separate the impurities precipitated from a composition discontinuously or continuously (See Nordhoff par. [79]; the centrifuge, centrifugal filter, hydrocyclones are all wet cyclones). Nordhoff further indicates that there is a product cycle pump that helps move the fluid from the column to the separation device (See Nordhoff Fig. 1, par. [96]; product cycle pump 3 is connected to the container 1 and moves the bottoms of container 1 directly into separating device 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Sakamoto’s physical filter that separates out the solid impurities with Nordhoff’s system that contains a product cycle pump connected to the bottoms of the container and the separating mechanism, and a filter that physically filter the impurities to be a wet cyclone filter (i.e. centrifuge, hydrocyclone, and centrifugal filter) (See Nordhoff par. [79]), since Sakamoto indicates that physical filtration means provide a more excellent removing effect than chemical means because the physical means can remove the solid impurities directly (See Sakamoto par. [46]), and that it would be a suitable physical filter that will further allow the separation process to be performed continuously (See Nordhoff par. [79]). Furthermore, Nordhoff further recognizes that physical filters utilized in separating out components may be gravel/sand filters, suction filters, candle filters, centrifugal filters, hydrocyclones, centrifuge, and the like,  and that all filters that can be used which make it possible to separate impurities precipitated from a composition (See Nordhoff par. [79]; filters recited in Nordhoff indicates they are suitable in separating out precipitated impurities, in other words, the filter must be able to separate out solid impurities from the fluid).
The combination still does not disclose F) wherein in the first separation step, cleaning of the wet cyclone due to clogging is reduced in comparison with filtration.
Olsen relates to the prior art by utilizing a hydrocyclone to separate solids from a liquid, and discloses that hydrocyclones are used to primarily remove dirt particles such as sand, grit, stones, nuts, bolts, etc. from a slurry (See Olsen Pg1C1 Introduction). A hydrocyclone operates by inputting a slurry containing contaminants into the base of the cone to induce a swirling or spiral motion. The swirling motion generates a centrifugal force that act on the contaminants. Any particles having a density greater than that of the suspending fluid will move away from the axis of rotation, where particles close enough to the wall of the hydrocyclone will move towards the outlet at the apex of the conical part of the hydrocyclone. Particles not close enough to the wall will move radially inward and axially upward to exit through the vortex finder of the hydrocyclone (See Olsen Pg1C2 sect 3.1). This allows contaminant particles to be discharged from the hydrocyclone.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to realize that Sakamoto’s strainer filter, that separates the solid impurities, does not readily remove the solid impurities compared to Nordhoff’s utilization of a hydrocyclone (i.e. wet cyclone), since Olsen indicates that particles that are too dense compared to the suspending fluid will move away from the axis of rotation and be ejected from the hydrocyclone (See Olsen Pg1C2 sect 3.1). This further allows the contaminants that would be clogging the separator to be ejected, and thus less cleaning is needed in comparison with filtration.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 4: The method according to claim 1, wherein the bottoms liquid introduced into the wet cyclone has a temperature of higher than 70° C. and lower than 120° C (See Sakamoto par. [77, 84]; column bottom temperature of 100oC). 
Claim 5: The method according to claim 1, wherein a flow rate per unit time of the first other liquid containing the insoluble solid is not more than 10% of that of the bottoms liquid (See Sakamoto par. [45]; the amount of the treating solution preferably 0.1 to 20 times is circulated in the circulating route in order to remove impurities). 
Claim 6: The method according to claim 1, further comprising: a second separation step of separating at least a portion of the insoluble solid comprised in the first other liquid containing the insoluble solid to obtain a second purified liquid containing the easily polymerizable substance (See Sakamoto Fig. 2; the fluid entering forwarding pipe 52 enters separation columns 120/130 to separate out further product). 
Claim 8: The method according to claim 1, wherein the easily polymerizable substance is acrylic acid, methacrylic acid, an acrylic acid ester, or a methacrylic acid ester (See Sakamoto par. [58]; (meth)acrylic acid).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US2002/0189927; hereinafter “Sakamoto”), Nordhoff et al. (US2008/0091048; hereinafter “Nordhoff”), and Olson et al. (NPL – A lecture on cleaning and hydrocyclones in the pulp and paper industry), as applied to claim 1 above, and further in view of Elsayed et al. (NPL - The effect of cyclone inlet dimensions on the flow pattern and performance; hereinafter “Elsayed”).
Applicant’s claims are directed towards a method.
Regarding claims 2 and 3; the combination of Sakamoto, Nordhoff, and Olson discloses the method according to claim 1 (See Sakamoto supra).
Sakamoto does not disclose wherein a speed of introducing the bottoms liquid into the wet cyclone is not less than 0.1 m-s-1 and not more than 2.0 m-s-1. Sakamoto further suggests a desire to prevent solid products from attaching in the pipes and machines, and to use a physical means to remove solid impurities (See Sakamoto par. [13, 46]; physical separators are more excellent in the removing effect because it removes the solid impurities directly.).
Elsayed discloses modifying several parameters of a cyclone dimension in order to determine the effects of the parameters on the performance, particularly the inlet configuration has a significant effect on highly swirling equipment (See Elsayed abstract, introduction, page 1/3; the geometry of the cyclone affects the flow pattern and performance). Elsayed further discloses several axial/tangential velocities of an inlet stream that falls within 0.1 – 2 m/s (See Elsayed Fig. 5-6, pg 11-12; the axial and tangential velocities may fall between 0.1 – 2 m/s). The cyclone’s inlet height or width will alter the incoming stream’s velocity (which is proportional to the centrifugal force, the main force in the separation process) (See Elsayed sect. 4.2). Furthermore, the inlet height is altered so that a better collection efficiency can be expected with a decreasing inlet height (See Elsayed sect. 4.3). However, it is further shown that the inlet height will further alter the pressure drop due to three main contributions: (1) the pressure drop at the inlet section (decreased by increasing the inlet dimensions). (2) the pressure drop in the cyclone body due to swirling motion and due to wall friction, this contribution decreases with increasing the cyclone inlet height (as the vortex strength will decrease). (3) the main contribution to the cyclone pressure drop is the energy loss in the exit tube, which mainly depends on the maximum tangential velocity in the cyclone (See Elsayed pg 12, sect 4.4.1). Lastly, Elsayed discloses that the collection efficiency and the pressure drop in the cyclone separators are important objective functions to be optimized simultaneously (See Elsayed sect. 4.4.2; altering the pressure drop will further alter the inlet height and velocity.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s separation filter with Elsayed’s cyclone inlet speed of 0.1 – 2 m/s, in order to find a suitable parameter for the performance of the flow, since Elsayed suggests that the inlet configurations affect the performance of high swirling equipment (See Elsayed pg 3). Furthermore, inlet configurations (i.e. at least inlet height) have been shown to have a significant effect on highly swirling equipment due to the altering velocity and pressure drop at the inlet section and within the cyclone body. Thus the cyclone inlet will affect the velocity profiles of the incoming stream, which materially affects the centrifugal force within the cyclone (the main force in the separation process) and ultimately the pressure drop/collection efficiency. Finally, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 2: The method according to claim 1, wherein, the insoluble solid having a grain diameter of not less than 450 µm is removed by the wet cyclone, and a ratio of removing the insoluble solid having a grain diameter of not less than 450 µm is not less than 90% (See Elsayed Fig. 10, pg. 11, sect. 4.4; particle size ranging from 0.025 to 5 µm. The collection efficiency of a particle diameter of about 1.2 µm has a collection efficiency of at least 90%. Thus, particles of at least 450 µm will have a collection efficiency of at least 90%.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US2002/0189927; hereinafter “Sakamoto”), Nordhoff et al. (US2008/0091048; hereinafter “Nordhoff”), and Olson et al. (NPL – A lecture on cleaning and hydrocyclones in the pulp and paper industry), as applied to claim 6 above, and further in view of Shimizu et al. (US4,925,981; hereinafter “Shimizu”).
Applicant’s claims are directed towards a method.
Regarding claim 7; the combination of Sakamoto, Nordhoff, and Olson discloses the method according to claim 6 (See combination supra). The combination does not disclose a returning step of introducing the second purified liquid containing the easily polymerizable substance into the distillation column.
However, Shimizu discloses a distillation column that has a returning step of introducing the second purified liquid containing the easily polymerizable substance into the distillation column (See Shimizu Fig. 1; the liquid that leaves column 1 enters the venturi/cyclone 3/4. The liquid leaving the venturi/cyclone is introduced into column 105. Furthermore, the aqueous methacrylic acid solution leaving the bottom of absorber 105 enters column 101 via line 16.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering process that utilizes multiple filtering steps/columns with Shimizu’s recycle step (See Shimizu Fig. 1; the liquid that leaves column 1 enters the venturi/cyclone 3/4. The liquid leaving the venturi/cyclone is introduced into column 105. Furthermore, the aqueous methacrylic acid solution leaving the bottom of absorber 105 enters column 101 via line 16.), in order to remove as much of the desired component out of the stream to prevent waste and sufficient purity, since the combination utilizes multiple filtering steps in order to extract out further impurities from the fluid (See Sakamoto Fig. 2, par. [71]; impurities removing portion can be placed in other columns to further remove low and high boiling products), i.e. further purifying the stream.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL Jokinen – Hydrocylone, how they operate, and general theory on its uses in separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779